[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]DECISION ON MOTION TO REARGUE DATED JULY 11, 1995
After reargument of decision dated June 20, 1995 on objection to request for disclosure the Court finds the following:
As to Requests 30 and 31 — to be answered, but CT Page 12704 limited to Himolyses or Hemolytic — Eremic Syndrome throughout the country between the years 1971 and 1972.
    As to Requests 32 and 33 — to be answered, but limited to the same conditions as in Requests 30 and 31.
    As to Requests 70 and 71 — to be answered from 1971 forward.
    As to Requests 81 through 85 — to be answered by Mr. Mitchell for years 1971-1990.
Frances Allen State Trial Referee
[EDITORS' NOTE:  THE CASE THAT PREVIOUSLY APPEARED ON THIS PAGE HAS BEEN MOVED TO CONN. SUP. PUBLISHED OPINIONS.] CT Page 12709